Filed 3/8/22 In re Samantha S. CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


 In re SAMANTHA S. et al., Persons                                    B312095
 Coming Under the Juvenile Court                                      (Los Angeles County
 Law.                                                                  Super. Ct. No. 20CCJP05418)

 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 ERICA P.,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles
County, Hernan D. Vera, Judge. Affirmed.
         Elizabeth Klippi, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy, Assistant
County Counsel, and Jessica S. Mitchell, Deputy County Counsel, for
Plaintiff and Respondent.
        Appellant Erica P. (mother) appeals jurisdictional findings that
her children Samantha S. (born June 2008), Sharlene S. (born May
2010), and Juan S. (born Oct. 2017) are dependents of the court.
Mother contends there is insufficient evidence to support the juvenile
court’s findings that she failed to protect the children and has a history
of drug abuse that places the children at risk of harm.1 We conclude
that substantial evidence supports the jurisdictional findings, and
affirm the orders as to all three children.


            FACTUAL AND PROCEDURAL BACKGROUND
        This is the second petition under Welfare and Institutions Code
section 3002 that the Los Angeles Department of Children and Family
Services (DCFS) has filed on behalf of mother’s children. The first
petition, filed in June 2014, alleged that mother and father had a
history of engaging in violent altercations in front of the children,
resulting in father’s convictions in 2011 and 2012 for spousal battery
and inflicting corporal injury. Also, mother had a history of abusing
marijuana and was a current abuser of methamphetamine. Father was


1     Mother has also appealed from disposition orders removing the
children from her custody. After mother filed her appeal, the juvenile court
terminated the removal orders and issued new orders placing the children
home of mother. We take judicial notice of these orders (Evid. Code, §§ 452,
subd. (d), 455, subd. (a)), and dismiss as moot this portion of mother’s appeal.
(See In re N.S. (2016) 245 Cal.App.4th 53, 58–59; In re E.T. (2013) 217
Cal.App.4th 426, 436.)

2       Undesignated statutory references are to the Welfare and Institutions
Code.


                                       2
a current abuser of marijuana. On October 10, 2014, the court
sustained the first petition, removed Samantha and Sharlene from
parental custody, and ordered reunification services that included
individual counseling, domestic abuse counseling, drug counseling, and
random drug testing for both parents. The children were returned to
mother’s custody in April 2015, and in August 2015, the court
terminated jurisdiction with a family law order providing mother sole
legal and physical custody of the children. The order also provided that
father could visit the children with an independent monitor outside of
the family home.
     On September 12, 2020, deputies from the Los Angeles County
Sheriff’s Department (LASD) responded to maternal grandmother’s
home on a family disturbance call. A DCFS detention report and LASD
incident report described the following.
     Around July 2020, mother moved the children from Hesperia to
live with maternal grandmother and maternal aunts in Los Angeles.
While in Hesperia between 2017 and 2020, mother and the children
lived “on and off” with father. When mother moved the children to Los
Angeles, father followed them.
     Around 7:30 a.m. on September 12, 2020, father broke into
mother’s car, which was parked at maternal grandmother’s home.
According to mother, father had been using methamphetamine for the
last year and a half, and had broken into her car to sleep and to do




                                    3
drugs.3 Several hours later, father began cursing at a maternal aunt
(Ana P.), and threw lemons at maternal grandmother’s home. To calm
him down, Samantha walked outside and began speaking with father.
Father became enraged and abruptly lunged forward, grabbed
Samantha, and bit down on the child’s shoulder. Samantha screamed
and pulled away from father. Before the police arrived, father ran off
the property and out of view. According to mother’s nephew, Jaime,
father “looked high that day.”4
      Father returned to maternal grandmother’s home around 3:00
a.m. the following morning to sleep under mother’s car. Maternal
uncle, Luis P., called the police, and father was ordered to leave the
property. Luis P. reported that around April 2020, while father was
“high on drugs” inside maternal grandmother’s home, father exposed
his genitals to maternal grandmother.
      A social worker interviewed the family on September 18, 2020.
Sharlene reported that she was afraid of father.5 Mother reported that
she did not use drugs or alcohol, and denied that there was an existing




3     Mother reported that father was homeless but often seen at paternal
aunt and uncle’s home. Paternal aunt and uncle lived across the street from
maternal grandmother’s home.

4     In the past, Jaime had seen father use drugs with his friends outside,
and “even offered [Jaime] drugs like cocaine and marijuana.”

5     Samantha reported that she was not fearful of father. Due to his young
age, Juan was unable to provide a statement to social workers.


                                      4
family law order in place. Mother planned to obtain a restraining order
against father, and agreed to take a drug test.
      Mother’s drug test taken September 23, 2020, was positive for
methamphetamine, and negative for all other substances. When she
received the results the following week, mother “adamantly denied”
using methamphetamine, and stated that “perhaps she was positive
because father [had] ‘entered her.’” Mother tested negative for all
substances the following day.
      In a follow-up interview on October 6, 2020, mother admitted she
had used methamphetamine to grieve the death of her father and cope
with the recent incident between father and Samantha. When advised
to look for a substance abuse program and therapy, mother affirmed she
would look through a referral packet provided by DCFS. Mother agreed
to move out of maternal grandmother’s home so the children could stay
in the care of maternal aunts, Ana P. and Maria P.
      On October 8, 2020, a social worker contacted father across the
street from maternal grandmother’s home. Father smelled of alcohol
and was drinking a can of beer. He refused to drug test and stated that
“no matter what he would wait for mother to take him back.”
      DCFS filed a 10-count dependency petition on October 13, 2020.
The counts alleged different legal theories (§ 300, subds. (a), (b)(1), (j)),
under the same facts, namely father’s physical abuse of Samantha; the
failure of mother to protect the children by allowing father, with whom
mother had a history of engaging in violent altercations, to reside in the
home with the children; mother’s current use and history of abusing
methamphetamine and marijuana; and father’s abuse of

                                      5
methamphetamine, marijuana, and alcohol. The petition also alleged
that Samantha and Sharlene were prior dependents of the court. The
court detained the children and ordered them released to Ana P. and
Maria P. The court ordered individual counseling for the children,
monitored visitation for mother and father, and reunification services
and drug testing for mother.
     A combined jurisdiction/disposition hearing was conducted on
April 14, 2021. DCFS reported that due to placement issues with Ana
and Maria P., mother and DCFS agreed to place the children under the
care of Theresa C., mother’s friend.
     When interviewed in December 2020 and January 2021,
Samantha and Sharlene stated that as far back as they could
remember, father had hit mother in their presence. Mother reported
that she reconciled with father at the end of 2016. Following the birth
of their third child, Juan, father moved in with the family for “a ‘new
start.’” Around May 2020, mother used methamphetamine “‘a lot,’” and
in June 2020, father scratched mother and hit her with a cell phone
cord in front of Sharlene. In July 2020, mother moved the children to
Los Angeles after she had been pushed by father.
     In DCFS’s assessment, mother was doing well and accepted
responsibility for her past behavior. Despite attending domestic
violence counseling in a “somewhat inconsistent” manner, mother
attended individual therapy, tested negatively for all drugs, secured a
full-time job, and was on track to complete her substance abuse and
domestic violence programs by the end of April 2021. At that point in
time, DCFS indicated it would liberalize mother’s visitation. Father

                                       6
refused to participate in programs, and failed to maintain any contact
with the children.
     Mother and Theresa C. appeared for the joint jurisdiction and
disposition hearing. The court admitted DCFS’s reports into evidence
and heard argument from the parties. Mother’s counsel requested that
the court dismiss the entire dependency petition, as there was no
“nexus between these historical events and the current state” of
mother’s situation. Minors’ counsel argued that given mother’s
progress in drug treatment, her substance abuse did not pose a current
risk to the children. Minor’s counsel submitted as to the remaining
allegations.
     The court sustained the petition as alleged.6 The court noted that
mother’s participation in the prior dependency case was based on the
very same issues giving rise to the current case (i.e., drug abuse and
domestic violence). Despite completing programs in 2014 and 2015 to
alleviate these concerns, mother subsequently reconciled with her
abuser (father) and began using methamphetamine in May 2020. The
court commended mother for “everything that you’ve done. I think you
are on the right path. But . . . I do think that we need to see a longer
record of both sobriety and consistent and committed efforts to stay
away from father in every way” prior to terminating the case.




6     The court struck a separate count (b-5) in which the children were
alleged to be at risk of harm based on mother’s mental and emotional
problems.


                                      7
     Proceeding to disposition, the court granted mother’s request to
move into the home of Theresa C. where the children were living. In
doing so, the court clarified that the children remained “legally under
the custody and supervision of the caregiver.”
     Mother filed a notice of appeal from the jurisdiction and
disposition orders on April 14, 2021. During an October 2021 review
hearing, the court noted that mother had made “substantial” progress
toward alleviating or mitigating the causes necessitating the children’s
placement. The court terminated its disposition order and ordered the
children returned to home of mother.


                              DISCUSSION
1.   Justiciability
     We first consider whether mother’s appeal is properly before us.
It is undisputed that the children remain under the court’s jurisdiction
based on father’s conduct. “[A] jurisdictional finding good against one
parent is good against both,” because dependency jurisdiction attaches
to the child, not the parents. (In re Alysha S. (1996) 51 Cal.App.4th
393, 397.) The general rule is that a single jurisdictional finding
supported by substantial evidence is sufficient to support the juvenile
court’s jurisdiction and render moot a challenge to any other finding.
(In re M.W. (2015) 238 Cal.App.4th 1444, 1452 (M.W.).)
     We nonetheless retain discretion to consider the merits of a
parent’s appeal if the jurisdictional finding at issue “(1) serves as the
basis for dispositional orders that are also challenged on appeal
[citation]; (2) could be prejudicial to the appellant or could potentially

                                     8
impact the current or future dependency proceedings [citations]; or (3)
‘could have other consequences for [the appellant], beyond jurisdiction’
[citation].” (In re Drake M. (2012) 211 Cal.App.4th 754, 762–763; see,
e.g., M.W., supra, 238 Cal.App.4th at p. 1452; In re Christopher M.
(2014) 228 Cal.App.4th 1310, 1316–1317.) Because the jurisdictional
findings against mother could have consequences for her in future
proceedings, we exercise our discretion to review her claims. (M.W.,
supra, at p. 1452.)


2.   Jurisdictional Findings
     Mother’s asserts there is insufficient evidence to support the
juvenile court’s findings that her past use of methamphetamine posed a
current risk to the children, or that she failed to protect the children
from father’s conduct. We disagree.
     We review the juvenile court’s jurisdictional findings for
substantial evidence. (In re Natalie A. (2015) 243 Cal.App.4th 178,
184.) We must uphold the court’s findings “‘unless, after reviewing the
entire record and resolving all conflicts in favor of the respondent and
drawing all reasonable inferences in support of the judgment, we
determine there is no substantial evidence to support the findings.
[Citation.]’” (In re J.N. (2010) 181 Cal.App.4th 1010, 1022.)
     As relevant to mother’s appeal, the sustained petition alleged
under section 300, subdivisions (a), (b)(1), and (j) that mother and
father have a history of engaging in violent altercations in the children’s
presence, that mother failed to protect the children by allowing father to



                                     9
live in the home with unlimited access to the children, and that
mother’s history of abusing methamphetamine placed the children at
risk of serious physical harm. The record supports these jurisdictional
findings.
     Regarding domestic violence, it is undisputed that mother and
father have a lengthy history of domestic violence. Between 2011 and
2014, father was arrested and convicted of spousal abuse and corporal
injury on a spouse. The first dependency petition was sustained in 2014
with findings that mother and father engaged in violent altercations in
front of Samantha and Sharlene. After mother completed court-ordered
parenting classes, domestic violence treatment, and therapy, the court
terminated jurisdiction in August 2015 with a family law order
prohibiting father from having unmonitored visitation with the children
inside the family home.
     In violation of that order, mother reconciled with father in 2016,
conceived a third child (Juan) with father, and lived with him for
approximately four years. During that period of time, father physically
abused mother in the presence of the children. And while mother
relocated the children to Los Angeles, father was still able to have
contact with the children in and around maternal grandmother’s home.
Father’s erratic and violent behavior culminated in September 2020
when he bit Samantha outside of maternal grandmother’s home.
     The foregoing amply supports a finding that mother and father
continued to engage in a cycle of violence placing the children at
substantial risk of suffering serious physical harm inflicted
nonaccidentally (§ 300, subd. (a)), or as a result of mother’s failure to

                                     10
protect the children from father (§ 300, subd. (b)(1)). (See In re V.L.
(2020) 54 Cal.App.5th 147, 156 [“a ‘cycle of violence between . . . parents
constitute[s] a failure to protect [a child] “from the substantial risk of
encountering the violence and suffering serious physical harm or illness
from it”’”]; see In re Laura F. (1983) 33 Cal.3d 826, 833 [“a measure of a
parent’s future potential is undoubtedly revealed in the parent’s past
behavior with the child”].)
      The cases on which mother rely, In re Ma.V. (2021) 64 Cal.App.5th
11 (Ma.V.), and Jonathan B. (2015) 235 Cal.App.4th 115 (Jonathan B.),
are distinguishable. Unlike those cases, the primary concern in this
case was not just mother’s past abuse by father, but her decision to
reconcile and permit father access to the children despite an extensive
history of domestic abuse in the children’s presence. (Compare Ma.V.,
supra, at pp. 14–15, 23–24 [following two isolated incidents of domestic
violence, mother ended relationship with boyfriend, left the family
home, and did not engage in a new romantic relationship]; Jonathan B.,
supra, at pp. 117, 119–120 [two isolated incidents of domestic violence
were separated by five years].) Nor did Ma.V. or Jonathan B. involve a
pre-existing family law order prohibiting unmonitored visitation by an
abusive parent, or more critically, the infliction of harm by that parent
on a child. (Compare Ma.V., supra, at p. 14; Jonathan B., supra, at
p. 120.)
      We also conclude that the record supports the jurisdictional
finding that mother’s issues with substance abuse impaired her ability
to appropriately care for and supervise the children. Despite



                                     11
completing court-ordered drug counseling for methamphetamine abuse
in 2014 and 2015 and remaining drug free for several years, in May
2020 mother relapsed and used methamphetamine “‘a lot’” that month,
testing positive for methamphetamine September 23, 2020. During
that period of time, mother and the children lived on-and-off with
father, who exhibited violent and erratic behavior around the children.
Also during that time, father assaulted Samantha while appearing to be
under the influence of drugs. When initially confronted with her own
drug use, mother was not forthcoming with DCFS. (See In re A.F.
(2016) 3 Cal.App.5th 283, 293 [denial is a relevant factor in determining
whether a person is likely to modify his or her behavior in the future
without court supervision].)
     The foregoing supports the finding that at the time of the
jurisdiction hearing, mother’s issue with substance abuse posed a
current risk to the children’s safety if placed in her care. (See In re J.C.
(2014) 233 Cal.App.4th 1, 7 [because father’s children had previously
been removed based on his history of drug abuse, “his seven months of
sobriety did not mean that he was no longer at risk of relapsing”]; In re
Kadence P. (2015) 241 Cal.App.4th 1376, 1384–1385 [mother’s history of
illicit drug use had led to the removal of her older children, and placed
her infant at substantial risk of harm even though the child had not yet
been harmed]; In re Christopher R. (2014) 225 Cal.App.4th 1210, 1219
[substance abuse by a parent of a child under six years of age is prima




                                     12
facie evidence of the parent’s inability to provide regular care resulting
in a substantial risk of harm].) 7


                               DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                           WILLHITE, Acting P. J.
      We concur:



      CURREY, J.



      MICON, J.*




7     The fact that Samantha was injured during the time mother was
abusing methamphetamine readily distinguishes this case from those relied
on by mother. (See In re J.A. (2020) 47 Cal.App.5th 1036, 1049 [no evidence
that mother’s child sustained an injury or detrimental medical condition
during time mother used illicit drugs]; In re L.W. (2019) 32 Cal.App.5th 840,
850 [same]; In re Rebecca C. (2014) 228 Cal.App.4th 720, 727 [same].)

*Judge of the Los Angeles County Superior Court, assigned by the Chief
 Justice pursuant to article VI, section 6 of the California Constitution.

                                      13